ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Odebrecht Construction, Inc.               )      ASBCA Nos. 61939, 61940
                                           )
Under Contract No. W912EP-1 l-C-0040       )

APPEARANCES FOR THE APPELLANT:                    Julia M. I. Holden-Davis, Esq.
                                                  Nicholas J. Elder, Esq.
                                                   Gunster, Yoakley & Stewart, P.A.
                                                   Jacksonville, FL

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Susan E. Symanski, Esq.
                                                  Reba Abraham Pearce, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Jacksonville

                                 ORDER OF DISMISSAL

       The appeals have been withdrawn. Accordingly, they are dismissed from the Board's
docket with prejudice.

       Dated: July 8, 2019




                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61939, 61940, Appeals ofOdebrecht
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals